Citation Nr: 0707453	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-38 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1977.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDING OF FACT

Current depression did not have its onset during the 
veteran's active service and is not etiologically related to 
the veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for depression have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
assignment of disability ratings and effective dates.  
However, no prejudice can result to the veteran because the 
Board is denying his claim, thus rendering moot any questions 
regarding these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated August 2002.  The veteran was informed of the 
requirements needed to establish a successful claim for 
service connection and advised of his and VA's respective 
duties.  He was asked to submit information and evidence, 
which would include that in his possession, to the RO.  This 
notice was provided to the veteran prior to the RO's initial 
adjudication of his claim in February 2003.  The content and 
timing of this notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA and non-VA 
health treatment providers.  All records for which the 
veteran sought VA's assistance in obtaining, have been 
obtained.  The Board is aware that the veteran indicated in 
his claim that he had applied for disability benefits from 
the Social Security Administration (SSA).  While the RO 
obtained a reply in August 2002 that his SSA claim had been 
denied, the Board finds that no evidence of record indicates 
that his SSA claim was relevant to the disability on appeal.  
The veteran has never stated that this claim was related to 
his depression and, indeed, a May 2002 VA social work note 
reports that "[h]e thought that he would go on Social 
Security and was told that he would be but then he was taken 
off interferon (for Hep C) because of anger problems...When he 
went off interferon, SS took him out of their approval . . . 
."  The Board finds this notation evidence that the 
veteran's disability claim with the SSA was related to his 
hepatitis C and not the disability the subject of this 
appeal.  Furthermore, the veteran has repeatedly been asked 
to specify the source of any evidence to substantiate his 
claim and has never indicated that this SSA claim contained 
such evidence.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  As there is no 
indication that any SSA records are relevant to his 
disability on appeal, the Board has no duty to obtain such 
records.  See 38 U.S.C.A. § 5103A.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, VA's duty to provide a medical examination 
is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during 
an applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record is absent for competent evidence 
that any current depression suffered by the veteran is 
associated with his service.  Only the appellant's own 
assertions provide any such association.  As a layperson, the 
veteran is not competent to offer evidence of the etiology of 
his depression.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Therefore, the Board 
declines to afford the veteran a VA examination.  

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records document that in July 1975, the 
veteran was treated for a complaint of tension, nervous 
condition caused by worry for his wife and her welfare.  The 
impression of the medical officer was that the veteran had an 
inadequate personality.  This medical officer stated that the 
veteran was not mentally ill and that he had a longstanding 
character disorder.  The medical officer also referred to the 
veteran's condition as a personality disorder, stating 
"[b]ecause personality disorders are highly resistant to 
changes, further treatment in a military setting is not 
indicated . . . ."  A November 1976 separation medical 
examination reported that the veteran was psychiatrically 
normal.  On an accompanying Report of Medical History, the 
veteran indicated that he did not have and had never had 
depression or excessive worry or nervous trouble of any sort.  

Post service, the first evidence of a mental disorder is 
found in March 2002 VA treatment notes recording the 
veteran's reports of anxiety and depression, claiming that he 
had been depressed for twenty-four years.  The March 2002 VA 
note provided an Axis I diagnosis of depression and cannabis 
abuse / dependence and admitted the veteran to the 
psychiatric ward.  In this same month, a clinic note recorded 
the veteran's report that his depression worsened when he 
began taking interferon, seven months prior.  

A VA treatment note dated in April 2002 provided an Axis I 
diagnosis of "[s]ubstance induced mood disorder - anger, 
irritability, depression, emotional lability due to anti-
viral medication and marijuana self medication for side 
effects of anti-virals.  Adjustment disorder with angry 
depressed mood, relative to poor, unhealthy, living 
conditions and impotence regarding doing anything about them.  
Major depression, acute, chronic..." Also in this same month, 
a VA psychiatrist assessed the veteran with borderline 
personality disorder.  

Diagnoses of marijuana dependence (in remission), alcohol 
dependence (in remission), dysthymic disorder, major 
depression, and PTSD are found in January 2004 clinic notes.  
The only etiology stated is PTSD from a history of childhood 
abuse.  

The Board finds that no competent evidence of record 
demonstrates, or even suggests, that the veteran's current 
depression stems from his active service.  The only 
attribution of any post service depression to his service 
comes from the veteran.  As a layperson, the veteran is not 
competent to provide evidence as to the etiology of his 
depression.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Finally, the only evidence of an in-service mental disorder 
is the July 1975 report which indicates that the veteran 
suffered from a personality disorder.  Personality disorders 
are congenital or developmental defects and are not diseases 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  As such the veteran's personality disorder, 
diagnosed during service, is not a disability for which 
entitlement to service connection can be granted.  

As no competent evidence of record shows that the veteran's 
current depression had its onset during active service or is 
etiologically related to his active service, his claim must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for depression is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


